Examiner’s Comment
Allowable Subject Matter
Claims 1-3, 6-10, 13-15, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a circuit comprising: a load regulator having a first input configured to sample a current through a primary winding of the transformer, and an output that provides the switching signal to the first input of the switching system responsive to a peak amplitude of the current, the load regulator including: a derivative detector having an input and an output, the input configured to monitor the amplitude of the current through the primary winding; and a sampling switch coupled to the output of the derivative detector, the sampling switch configured to close responsive to detecting a zero-crossing of a derivative of the current to enable sampling the peak amplitude of the current, in combination with all the limitations set forth in claim 1. 	Regarding claim 9, the prior art fails to teach or disclose a switching power supply system comprising: a load regulator configured to sample an amplitude of a current through the primary winding to adjust a frequency of the switching signal based on a peak amplitude of the current, the load regulator including: a derivative detector having an input configured to monitor the amplitude of the current through the primary winding, and an output, and a sampling switch coupled to the output of the derivative detector, the sampling switch configured to close responsive to detecting a zero-crossing of a derivative of the primary current enabling the load regulator to sample the peak amplitude of the current, in combination with all the limitations set forth in claim 9. 	Regarding claim 15, the prior art fails to teach or disclose a switching power supply system comprising: a load regulator that includes: a first input configured for sampling a current through a primary winding of the transformer, and an output that provides the switching signal to the first input of the switching system responsive to a peak amplitude of the current; a derivative detector having an input, the derivative detector configured to monitor the amplitude of the current through the primary winding, and an output; and a sampling switch coupled to the output of the derivative detector, the sampling switch configured to close responsive to detecting a zero- crossing of a derivative of the current allowing the load regulator to sample the peak amplitude of the current, in combination with all the limitations set forth in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838